OPINION OF THE COURT
Per Curiam.
Arthur J. Piken has submitted an affidavit dated February 20, 1992, wherein he tenders his resignation as an attorney *115and counselor-at-law (22 NYCRR 691.9). Mr. Piken was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on October 21, 1953.
Mr. Piken acknowledges that he is the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts concerning allegations of his professional misconduct in the preparation of a will. He concedes that he cannot successfully defend himself against the charges set forth in the petition. Mr. Piken further states that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and indicates that he is aware of the implications of submitting his resignation.
The chief counsel for the Grievance Committee recommends that the court accept the resignation. Under the circumstances herein, the resignation of Arthur J. Piken as a member of the Bar is accepted and directed to be filed. Accordingly, Arthur J. Piken is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Rosenblatt, JJ., concur.
Ordered that the resignation of Arthur J. Piken is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Arthur J. Piken is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Arthur J. Piken shall promptly comply with this court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Arthur J. Piken is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.